Exhibit 10.2

 

 



COMPENSATION NOTE

 

Principal Amount: $100,000.00 Issuance Date: February 12, 2020

 

FOR VALUE CONSIDERATION relative to Independent Consulting Agreement between
MCTC Holdings, Inc. and New Horizon Laboratory Services, Inc., ("New Horizons")
a Wyoming Corporation, dated February 12, 2020, MCTC HOLDINGS, INC., a Delaware
corporation (the "Company"), hereby promises to pay to the order New Horizons or
the Holder assigned (the "Holder") the amount set out above as the Principal
Amount when due, whether upon the Maturity Date (as defined herein), any
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and to pay interest ("Interest") on any outstanding Principal at the
applicable Interest Rate from the date set out above as the Issuance Date (the
"Issuance Date") until the same becomes due and payable, whether upon a
Repayment Date, the Maturity Date or acceleration, conversion, redemption or
otherwise (in each case in accordance with the terms hereof). This Long Term
Compensation Note was issued pursuant to the Independent Consulting Agreement
dated February 12, 2020 (the "Consulting Agreement").

 

1. SECTION ONE - GENERAL TERMS

 

1.1. Maturity Date. The "Maturity Date" shall be August 4, 2020, as may be
extended at the option of the Holder, or as provided herein.

 

1.2. This Note is non-assignable, unless authorized by the Company.

 

1.3. 1.3. Interest Rate. Interest shall accrue on the outstanding principal
balance hereof at an annual rate equal to eight percent (8%) ("Interest Rate"),
provided that if any Event of Default has occurred and is continuing and has not
been cured within the time prescribed, interest shall accrue on the outstanding
principal balance hereof at an annual rate equal to fifteen percent (15%)
("Default Interest Rate"). Interest shall be calculated on the basis of a
365-day year and the actual number of days elapsed, to the extent permitted by
applicable law.

 

1.4. 1.4. Cash Repayment Period. The Company shall pay to the Holder the
Principal and Interest on or before the Maturity Date (the "Cash Repayment
Period''). If the Company does not pay Principal and Interest during the Cash
Repayment Period and prior to the Maturity Date, the Company shall lose the
right for cash payment of Principal and Interest and shall pay off the Note upon
demand of the Holder any time during the established period and in accordance
with the term outlined herein.

 

1.5. 1.5. Amended Maturity. Should the Company not pay to the Holder the
Principal and Interest on or before the Maturity Date, the Maturity Date shall
be automatically modified to five (5) years after the Issuance Date. The
automatic modification shall not trigger a default.

 

1.6. 1.6. Alternative Payment. Should the Company not pay the Holder the
Principal and Interest during the Cash Repayment Period, the Holder will hold
the right to receive payment as outlined herein (the "Alternative Payment
Stake"') or ("Buy Out Option").

 

 



1 
 

 

 

2. SECTION TWO - EVENTS OF DEFAULT

 

2.1. 2.1. "Event of Default", wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

 

2.1.1. 2.2. The Company's failure to pay to the Holder any amount of Principal,
Interest or other amounts when and as due and payable under this Note or provide
for conversion as outlined herein;

 

2.1.2. 2.3. The Company or any subsidiary of the Company shall commence, or
there shall be commenced against the Company or any subsidiary of the Company
under any applicable bankruptcy or insolvency laws as now or hereafter in effect
or any successor thereto, or the Company or any subsidiary of the Company
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Company or any subsidiary of the Company or there is commenced against the
Company or any subsidiary of the Company any such bankruptcy, insolvency or
other proceeding which, in all of such cases, remains undismissed for a period
of 61 days; or the Company or any subsidiary of the Company is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the Company or any subsidiary of the Company
suffers any appointment of any custodian, private or court appointed receiver or
the like for it or any substantial part of its property which continues
undischarged or unstayed for a period of sixty one (61) days; or the Company or
any subsidiary of the Company makes a general assignment for the benefit of
creditors; or the Company or any subsidiary of the Company shall fail to pay, or
shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; or the Company or any subsidiary of the Company
shall call a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or the Company or any subsidiary of
the Company shall by any act or failure to act expressly indicate its consent
to, approval of or acquiescence in any of the foregoing; or any corporate or
other action is taken by the Company or any subsidiary of the Company for the
purpose of effecting any of the foregoing;

 

a. The Company or any subsidiary of the Company shall default in any of its
obligations under any other Note or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any Long Term leasing or
factoring arrangement of the Company or any subsidiary of the Company in an
amount exceeding $100,000, whether such indebtedness now exists or shall
hereafter be created and such default shall result in such indebtedness becoming
or being declared due and payable prior to the date on which it would otherwise
become due and payable unless the Company is contesting such obligations in good
faith;

 

 



2 
 

 

 

b. The Company's (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within five (5) Business Days after
the applicable Conversion Failure or by notice, written or oral, to any holder
of the Notes, including by way of public announcement, at any time, of its
intention not to comply with a request for conversion of any Notes into shares
of Common Stock that is tendered in accordance with the provisions of the Notes;

 

c. The Company shall fail to observe or perform any other material covenant,
agreement or warranty contained in, or otherwise commit any material breach or
default of any provision of this Note.

 

2.2. 2.4. Default Prior to Original Maturity Date. During the time that any
portion of this Note is outstanding, if any Event of Default occurs prior to the
original Maturity Date, the full unpaid Principal amount of this Note, together
with interest and other amounts owing in respect thereof, to the date of
acceleration shall become, at the Holder's election, immediately due and payable
in cash.

 

2.3. 2.5. Default After the Original Maturity Date. During the time that any
portion of this Note is outstanding after the original Maturity Date, if any
Event of Default, full payment in cash shall be due to the Holder for the full
value of the Note on an as converted to common stock basis. The price at which
this conversion will take place will be the average closing price of the common
shares during the twenty (20) days preceding the Default.

 

3. SECTION THREE — ALTERNATIVE PAYMENT OF THE NOTE

 

4. In the event the Maturity Date is extended due to non payment during the Cash
Repayment Period, the holder shall two options for repayment:

1) An Alternative Payment Stake, or 2) Buy Out Option.

 

5. 3.1. Alternative Payment Stake. In the event the Maturity Date is extended
due to non payment during the Cash Repayment Period, the Holder will have the
option, not-withstanding the limitations outlined in Section Six, but not the
obligation, at anytime after August 4, 2020 to have the Note satisfied by
converting the outstanding value into an eight and one half percent (0.085)
fully diluted ownership position in the Company in an Alternative Payment Stake
or a percentage of the outstanding value into a prorated amount of the
outstanding value into a prorated amount in into a prorated eight and one half
(8.5%) fully diluted ownership position in the Company. Upon receiving the
Alternative Payment Stake, the Long Term Compensation Noteholder will forgive
the accumulated interest amount and this forgiven interest will not factor into
any conversion calculation.

 

5.1. 3.2. Registration. At any time after June 15, 2020, not-withstanding the
limitation in Section 6, the Holder will have the right, but not the obligation,
to request registration of any common shares received or to be received under
this Note and the Company shall have an obligation to register the shares within
90 days of any such notification.

 

5.2. 3.3. Buy Out Option. In the event the Maturity Date is extended due to
non-payment during the Cash Repayment Period, the Holder will have the option,
to force repayment of the Note via exercise of a Buy Out Option. Any time after
the Note is outstanding for at least one (1) year, the Holder has the option to
elect repayment of the Note in cash at forty percent (40%) of the value that
would have been received if the option for the Alternative Payment Stake had
been exercised. The calculation for the Buy Out Option is as follows: On the
date of the election for the Buy Out Option, the cash value would be total
outstanding common shares of the Company on the day of election, times 8.5%
(0.085), times the average closing price of the common shares over the preceding
30 trading days, times 40%. The Company shall have ninety (90) days to make this
payment in cash to the Holder.

 



3 
 

 

 

 

5.2.1. SECTION FOUR — ANTI-DILUTION RIGHTS

 

5.2.2. 4.1. Absolute Anti-Dilution Rights. Holders of Compensation Notes and
Alternative Payments Stakes shall be protected by broadly defined anti-dilution
rights. MCTC shall not, by amendment of its Certificate of Incorporation or
Bylaws, or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities, or any other voluntary action,
or by any other means, avoid or seek to avoid the observance or performance of
any of the terms to be observed or performed relative to this absolute
anti-dilution right and shall furthermore at all times in good faith assist in
the carrying out of all the provisions relating to this absolute anti- dilution
right and in the taking of all such action whether or not requested by the
Holder or Conversion Shareholders in order to protect these rights against
dilution or other impairment, consistent with the tenor and purpose of these
rights. Such rights shall pertain to all class of securities on an as-converted
to common shares basis.

 

5.2.3. 4.2. Further Anti-Dilution Rights for Long Term Compensation Notes and
Alternative Payment Stakes.

 

5.2.4. 4.2.1 Relative to any Alternative Payments Stakes. Assuming the
underlying shares held were registered by MCTC as outlined in Section 1.6 and
converted, holders of Alternative Payments Stakes shall have unlimited
anti-dilution rights on the Alternative Payments Stake for one hundred eight two
(182) days after conversion. Should any dilutive issuance take place during this
period, the Company shall issue additional common shares to the Holder to return
the Holder to the same percentage ownership in the Company, less any liquidated
or sold Long Term Compensation shares. If the underlying shares are not
registered as outlined in Section 1.6, holders of Alternative Payments Stakes
shall hold anti-dilution rights for a period of three (3) years after receipt of
Alternative Payments Stakes. Should for ANY reason, any holder of Alternative
Payments Stakes experience any dilution under the terms outlined above, for any
reason, including the issuance of any convertible or preferred security, or any
other securities, of any type, the holder shall be immediately granted
additional shares so as to maintain percentage ownership. Such rights shall
pertain to all class of securities on an as-converted to common shares basis.
These rights are absolute and shall be broadly interpreted in favor of the
Holder. Furthermore at all times the Company shall in good faith assist in the
carrying out of all the provisions relating to this absolute anti-dilution right
and in the taking of all such action whether or not such actions are requested
by the Alternative Payments Stakeholders.

 

5.2.5. 4.2.2. Relative to Long Term Compensation Notes. Holders of Long Term
Compensation Notes shall have unlimited anti-dilution rights for a period of
five (5) years from the date of the Notes. These rights are absolute and shall
be broadly interpreted in favor of the DocuSign Envelope ID:
CC4701D2-B4CE-4F81-BCC6-0908F6B01524

 



4 
 

 

 

holder of the Long Term Compensation Notes. Furthermore, at all times the
Company shall in good faith assist in the carrying out of all the provisions
relating to this absolute anti- dilution right and in the taking of all such
action whether or not such actions were requested by Long Term Compensation Note
holders.

 

5.2.6. SECTION FIVE - CONVERSION

 

5.2.7. 5.1. Conversion Mechanics from Alternative Payment Stakes to Common
Shares. The Long Term Compensation shall have limited conversion rights subject
to limitations outlined in Section 6. To convert into shares of Common Stock on
any date (a "Conversion Date''), the Holder shall transmit by email (or
otherwise deliver), for receipt on or prior to 11:59 p.m., Los Angeles Time, on
such date, a copy of an executed notice of conversion in the form attached
hereto as Exhibit I (the "Conversion Notice") to the Company. On or before the
third Business Day following the date of receipt of a Conversion Notice (the
"Share Delivery Date"), the Company shall (X) if legends are not required to be
placed on certificates of Common Stock and provided that the Transfer Agent is
participating in the Depository Trust Company's ("DTC") Fast Automated
Securities Transfer Program, credit such aggregate number of shares of Common
Stock to which the Holder shall be entitled to the Holder's or its designee's
balance account with DTC through its Deposit Withdrawal Agent Commission system
or (Y) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver to the address as specified in
the Conversion Notice, a certificate, registered in the name of the Holder or
its designee, for the number of shares of Common Stock to which the Holder shall
be entitled which certificates shall not bear any restrictive legends unless
required pursuant to rules and regulations of the Commission. If this Note is
physically surrendered for conversion and the outstanding Principal of this Note
is greater than the Principal portion of the Conversion Amount being converted,
then the Company shall as soon as practicable and in no event later than three
(3) Business Days after receipt of this Note and at its own expense, issue and
deliver to the holder a new Note representing the outstanding Principal not
converted. The Person or Persons entitled to receive the shares of Common Stock
issuable upon a conversion of this Note shall be treated for all purposes as the
record holder or holders of such shares of Common Stock upon the transmission of
a Conversion Notice.

 

5.2.8. 5.2. Company's Failure to Timely Convert. If within five (5) Trading Days
after the Company's receipt of a Conversion Notice the Company shall fail to
issue and deliver a certificate to the Holder or credit the Holder's balance
account with DTC for the number of shares of Common Stock to which the Holder is
entitled upon such holder's conversion of any Conversion Amount (a "Conversion
Failure"), and if on or after such Trading Day the Holder purchases (in an open
market transaction or otherwise) Common Stock to deliver in satisfaction of a
sale by the Holder of Common Stock issuable upon such conversion that the Holder
anticipated receiving from the Company then the Company shall, within five (5)
Business Days after the Holder's request and in the Holder's discretion, the
Company shall be placed in Default of the Note and full payment in cash shall be
due to the Holder for the full value of the Note on an as converted to common
stock basis. The price at which this conversion will take place will be the
average closing price of the common shares during the 20 days preceding the
Default.

 

5.2.9. 5.3. Book-Entry. Notwithstanding anything to the contrary set forth
herein, upon conversion of any portion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Company unless (A) the full Principal amount and all accrued and unpaid
Interest represented by this Note is being converted or (B) the Holder has
provided the Company with prior written notice (which notice may be included in
a Conversion Notice) requesting reissuance of this Note upon physical surrender
of this Note. The Holder and the Company shall maintain records showing the
Principal and Interest converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Company, so as
not to require physical surrender of this Note upon conversion.

 



5 
 

 

 

 

5.3. SECTION SIX —- LIMITS TO CONVERSION AND SALES OF ALTERNATIVE PAYMENTS STAKE

 

5.3.1. 6.1. Beneficial Ownership. The Holder shall not have the right to convert
any portion of this Note hereunder to the extent that after giving effect to
such conversion, the Holder, together with any affiliate thereof, would
beneficially own (as determined in accordance with Section 13(d) of the Exchange
Act and the rules promulgated thereunder) in excess of 9.99% of the number of
shares of Common Stock outstanding immediately after giving effect to such
conversion. Since the Holder will not be obligated to report to the Company the
number of shares of Common Stock it may hold at the time of a conversion
hereunder, unless the conversion at issue would result in the issuance of shares
of Common Stock in excess of 9.99% of the then outstanding shares of Common
Stock without regard to any other shares which may be beneficially owned by the
Holder or an affiliate thereof, the Holder shall have the authority and
obligation to determine whether the restriction contained in this Section will
limit any particular conversion hereunder and to the extent that the Holder
determines that the limitation contained in this Section applies, the
determination of which portion of the principal amount of this Note is
convertible shall be the responsibility and obligation of the Holder. If the
Holder has delivered a Conversion Notice for a principal amount of this Note
that, without regard to any other shares that the Holder or its affiliates may
beneficially own, would result in the issuance in excess of the permitted amount
hereunder, the Company shall notify the Holder of this fact and shall honor the
conversion for the maximum principal amount permitted to be converted on such
Conversion Date and, any principal amount tendered for conversion in excess of
the permitted amount hereunder shall remain outstanding under this Note. The
provisions of this Section may be waived by a Holder (but only as to itself and
not to any other Holder) upon not less than 65 days prior notice to the Company.
Other Holders shall be unaffected by any such waiver. To clarify, unless the
Conversion Notice requests a number of shares of Common Stock in excess of 9.99%
of the outstanding number of shares of Common Stock, the Company may follow the
instructions of Holder contained in the Conversion Notice without liability.

 

5.3.2. 6.2. Other Conversion Limitations. Conversions shall not be allowed
should such a conversion (i) violate any provision of the charter, bylaws or
other organizational or constitutional documents, (ii) violate any constitution,
statute, regulation, rule, injunction, judgment, order, decree, ruling, charge
or other restriction of any Governmental Authority to which the holder is
subject, (iii) conflict with, result in a breach of, constitute a default under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify or cancel or require any notice under any agreement, contract,
lease, license, instrument or other arrangement to which the holder is a party
or by which it is bound or to which any of its assets are subject.

 



6 
 

 

 

 

5.3.3. SECTION SEVEN OTHER PROVISIONS

 

5.4. 7.1. Security Interest. Security Interest/Waiver of Automatic Stay. This
Note is secured by a security interest granted to the Holder pursuant to a
Security Agreement, as delivered by the Company to Holder. The Company
acknowledges and agrees that should a proceeding under any bankruptcy or
insolvency law be commenced by or against the Company, or if any of the
Collateral (as defined in the Security Agreement) should become the subject of
any bankruptcy or insolvency proceeding, then the Holder should be entitled to,
among other relief to which the Holder may be entitled under the Transaction
Documents and any other agreement to which the Company and Holder are parties
and/or applicable law, an order from the court granting immediate relief from
the automatic stay pursuant to 11 U.S.C. Section 362 to permit the Holder to
exercise all of its rights and remedies pursuant to the Loan Documents and/or
applicable law. THE COMPANY EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY
IMPOSED BY 11 U.S.C. SECTION 362. FURTHERMORE, THE COMPANY EXPRESSLY
ACKNOWLEDGES AND AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION
OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION,
11 U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN
ANY WAY THE ABILITY OF THE HOLDER TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES
UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW. The Company hereby consents to
any motion for relief from stay that may be filed by the Holder in any
bankruptcy or insolvency proceeding initiated by or against the Company and,
further, agrees not to file any opposition to any motion for relief from stay
filed by the Holder. The Company represents, acknowledges and agrees that this
provision is a specific and material aspect of the Loan Documents, and that the
Holder would not agree to the terms of the Loan Documents if this waiver were
not a part of this Note. The Company further represents, acknowledges and agrees
that this waiver is knowingly, intelligently and voluntarily made, that neither
the Holder nor any person acting on behalf of the Holder has made any
representations to induce this waiver, that the Company has been represented (or
has had the opportunity to he represented) in the signing of this Note and the
Loan Documents and in the making of this waiver by independent legal counsel
selected by the Company and that the Company has discussed this waiver with
counsel.

 

5.5.7.2. Common Share Reserve. The Company shall at all times reserve and keep
available out of its authorized Common Stock the full number of shares of Common
Stock issuable upon conversion of all outstanding amounts under this Note; and
within five (5) Business Days following the receipt by the Company of a Holder's
notice that such minimum number of Underlying Shares is not so reserved, the
Company shall promptly reserve a sufficient number of shares of Common Stock to
comply with such requirement.

 

5.5.1. a. The Company covenants that it will at all times reserve and keep
available out of its authorized and unissued shares of Common Stock solely for
the purpose of issuance upon conversion of this Note and payment of interest on
this Note, each as herein provided, free from preemptive rights or any other
actual contingent purchase rights of persons other than the Holder, not less
than such number of shares of the Common Stock as shall (subject to any
additional requirements of the Company as to reservation of such shares set
forth in this Note or in the Transaction Documents) be issuable (taking into
account the adjustments and restrictions set forth herein) upon the conversion
of the outstanding principal amount of this Note and payment of interest
hereunder. The Company covenants that all shares of Common Stock that shall be
so issuable shall, upon issue, be duly and validly authorized, issued and fully
paid.

 



7 
 

 

 

 

5.5.2. b. Nothing herein shall limit a Holder's right to pursue actual damages
or declare an Event of Default pursuant herein for the Company's failure to
deliver certificates representing shares of Common Stock upon conversion within
the period specified herein and such Holder shall have the right to pursue all
remedies available to it at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief, in each case without
the need to post a bond or provide other security. The exercise of any such
rights shall not prohibit the Holder from seeking to enforce damages pursuant to
any other Section hereof or under applicable law.

 

6. 7.3. Change of Control Conversion. In addition to and not in substitution for
any other rights hereunder, prior to the consummation of any Change of Control
Transaction or a Fundamental Transaction pursuant to which holders of shares of
Common Stock are entitled to receive securities or other assets with respect to
or in exchange for shares of Common Stock (a "Corporate Event"), the Company
shall make appropriate provision to insure that the Holder will thereafter have
the right to receive upon a conversion of this Note, at the Holder's option, (i)
in addition to the shares of Common Stock receivable upon such conversion, as
adjusted for the terms of the Corporate Event, such securities or other assets
to which the Holder would have been entitled with respect to such shares of
Common Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Note) or (11) in lieu
of the shares of Common Stock otherwise receivable upon such conversion, such
securities or other assets received by the Holder of shares of Common Stock in
connection with the consummation of such Corporate Event in such amounts as the
Holder would have been entitled to receive had this Note initially been issued
with conversion rights for the form of such consideration (as opposed to shares
of Common Stock) at a conversion rate for such consideration commensurate with
the Conversion Rate. The provisions of this Section shall apply similarly and
equally to successive Corporate Events and shall be applied without regard to
any limitations on the conversion or redemption of this Note.

 

7. SECTION EIGHT REISSUANCE OF THIS NOTE

 

7.1. 8.1. Transfer. This Note is fully transferable. If this Note is to be
transferred, the Holder shall surrender this Note to the Company, whereupon the
Company will forthwith issue and deliver upon the order of the Holder a new Note
(in accordance with Section 6(d)), registered in the name of the registered
transferee or assignee, representing the outstanding Principal being transferred
by the Holder and, if less then the entire outstanding Principal is being
transferred, a new Note (in accordance with Section 6(d)) to the Holder
representing the outstanding Principal not being transferred. The Holder and any
assignee, by acceptance of this Note, acknowledge and agree that, by reason of
the provisions of Section 4(b)(iii) following conversion or redemption of any
portion of this Note, the outstanding Principal represented by this Note may be
less than the Principal stated on the face of this Note.

 

7.2. 8.2. Lost, Stolen or Mutilated Note. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
an indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Holder a new Note (in accordance
with Section 6(d)) representing the outstanding Principal.

 



8 
 

 

 

 

7.3. 8.3. Issuance of New Notes. Whenever the Company is required to issue a new
Note pursuant to the terms of this Note, such new Note (1) shall be of like
tenor with this Note, (ii) shall represent, as indicated on the face of such new
Note, the Principal remaining outstanding (or in the case of a new Note being
issued pursuant to Section 6(a) or Section 6(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest from the Issuance Date.

 

9. SECTION NINE OTHER PROVISIONS

 

9. 9.1 NOTICES. Any notices, consents, waivers or other communications required
or permitted to be given under the terms hereof must be in writing by letter and
email and will be deemed to have been delivered: upon the later of (A) either
(i) receipt, when delivered personally or (ii) one (1) Business Day after
deposit with an overnight courier service with next day delivery specified, in
each case, properly addressed to the party to receive the same and (B) receipt,
when sent by electronic mail or at such other address and/or electronic email
address and/or to the attention of such other person as the recipient party has
specified by written notice given to each other party 3 Business Days prior to
the effectiveness of such change. Written confirmation of receipt (i) given by
the recipient of such notice, consent, waiver or other communication, (ii)
mechanically or electronically generated by the sender's computer containing the
time, date, recipient's electronic mail address and the text of such electronic
mail or (iii) provided by a nationally recognized overnight delivery service,
shall be rebuttable evidence of personal service, receipt by electronic mail or
receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

a) Except as expressly provided herein, no provision of this Note shall alter or
impair the obligations of the Company, which are absolute and unconditional, to
pay the principal of, interest and other charges (if any), or convert to common
shares as outlined herein, on, this Note at the time, place, and rate, and in
the coin or currency, herein prescribed. This Note is a direct obligation of the
Company.

 

b) This Note shall not entitle the Holder to any of the rights of a stockholder
of the Company, including without limitation, the right to vote, to receive
dividends and other distributions, or to receive any notice of, or to attend,
meetings of stockholders or any other proceedings of the Company, unless and to
the extent converted into shares of Common Stock in accordance with the terms
hereof.

 

C) No indebtedness of the Company is senior to this Note in right of payment,
whether with respect to interest, damages or upon liquidation or dissolution or
otherwise. Without the Holder's consent, the Company will not and will not
permit any of their subsidiaries to, directly or indirectly, enter into, create,
incur, assume or suffer to exist any indebtedness of any kind, on or with
respect to any of its property or assets now owned or hereafter acquired or any
interest therein or any income or profits there from that is senior in any
respect to the obligations of the Company under this Note.

 



9 
 

 

 

 

d) TO INDUCE HOLDER TO PURCHASE THIS CONVERTIBLE NOTE, THE COMPANY IRREVOCABLY
AGREES THAT ANY DISPUTE ARISING UNDER, RELATING TO, OR IN CONNECTION WITH,
DIRECTLY OR INDIRECTLY, THIS AGREEMENT OR RELATED TO ANY MATTER WHICH IS THE
SUBJECT OF OR INCIDENTAL TO THIS AGREEMENT ANY OTHER TRANSACTION DOCUMENT
(WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH OF CONTRACT OR TORT) SHALL BE
SUBJECT TO THE EXCLUSIVE JURISDICTION AND VENUE OF THE STATE COURTS SITTING IN
UNION COUNTY, NEW JERSEY AND THE FEDERAL COURTS SITTING IN NEWARK, NEW JERSEY;
PROVIDED, HOWEVER, HOLDER MAY, AT ITS SOLE OPTION, ELECT TO BRING ANY ACTION IN
ANY OTHER JURISDICTION. THIS PROVISION IS INTENDED TO BE A "MANDATORY" FORUM
SELECTION CLAUSE AND GOVERNED BY AND INTERPRETED CONSISTENT WITH NEW JERSEY LAW.
THE COMPANY HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE
OR FEDERAL COURT HAVING ITS SITUS IN SAID COUNTY, AND WAIVES ANY OBJECTION BASED
ON FORUM NON CONVENIENS. THE COMPANY HEREBY WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS AND CONSENT THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO THE COMPANY AS SET FORTH
HEREIN IN THE MANNER PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF COURT OR
OTHERWISE.

 

e) If the Company fails to materially comply with the material terms of this
Note, then, unless otherwise determined by the Court, the Company shall
reimburse the Holder promptly for all fees, costs and expenses, including,
without limitation, reasonable attorneys' fees and expenses incurred by the
Holder in any action in connection with this Note, including, without
limitation, those incurred: (i) during any workout, attempted workout, and/or in
connection with the rendering of legal advice as to the Holder's rights,
remedies and obligations, (ii) collecting any sums which become due to the
Holder, (iii) defending or prosecuting any proceeding or any counterclaim to any
proceeding or appeal; or (iv) the protection, preservation or enforcement of any
rights or remedies of the Holder

 

f) Any waiver by the Holder of a breach of any provision of this Note shall not
operate as or be construed to be a waiver of any other breach of such provision
or of any breach of any other provision of this Note. The failure of the Holder
to insist upon strict adherence to any term of this Note on one or more
occasions shall not be considered a waiver or deprive that party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Note. Any waiver must be in writing.

 

g) If any provision of this Note is invalid, illegal or unenforceable, the
balance of this Note shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder shall violate applicable
laws governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest. The
Company covenants (to the extent that it may lawfully do so) that it shall not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Note as contemplated herein, wherever enacted,
now or at any time hereafter in force, or which may affect the covenants or the
performance of this indenture, and the Company (to the extent it may lawfully do
so) hereby expressly waives all benefits or advantage of any such law, and
covenants that it will not, by resort to any such law, hinder, delay or impeded
the execution of any power herein granted to the Holder, but will suffer and
permit the execution of every such as though no such law has been enacted.

 



10 
 

 

 

 

h) Whenever any payment or other obligation hereunder shall be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day. IN WITNESS WHEREOF, the Company has caused this Seller's Long Term
Compensation Note to be duly executed by a duly authorized officer as of the
date set forth above.

 

MCTC HOLDINGS, INC.

 

Name: Arman Tabatabaei

 

Title: CEO

 

Name: Robert Hymers

 

Title: CFO

 

 

11 
 

 



EXHIBIT I CONVERSION NOTICE

 

(To be executed by the Holder in order to Convert the Note)

 

TO: MCTC HOLDINGS, INC. Via Email:

 

The undersigned hereby irrevocably elects to convert a portion of the
outstanding Note into Alternative Conversion Stakes as outlined in the Note
Agreement.

 

Conversion Date:

 

Principal Amount:

 

Please issue the shares of Common Stock in the following name and to the
following address:

 

Issue to:

 

Authorized Signature:

 

Name: Title:

 

 



 
 

 

 

